LOCKWOOD, Justice
(dissenting):
I am of the opinion that the Court of Appeals was correct in holding that the inspection of the contents of the “shaving satchel” containing the contraband was unreasonable and what was found was therefore suppressible. As was said by the California Supreme Court: “Any objects clearly visible without probing — including the suitcase in this instance — may be listed in an inventory or other police report. (Citations omitted.) What concerns us here is the reasonableness of the search into the closed suitcase.” Mozzetti v. Superior Court of Sacramento County, 4 Cal.3d 699, 707, 94 Cal.Rptr. 412, 417, 484 P.2d 84, 89, (1971). (Emphasis in original.)
In this case the search was opening the “shaving satchel”. I believe opening the *437closed shaving satchel was unduly stretching the “inventory” under the circumstances of this case, when no probable cause existed for an arrest.